COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


VIRGINIA DEPARTMENT OF TRANSPORTATION
                                           MEMORANDUM OPINION * BY
v.   Record No. 1145-96-1                JUDGE JAMES W. BENTON, JR.
                                             NOVEMBER 26, 1996
FRANKLIN D. MEADE


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Ingrid E. Olson, Assistant Attorney General
            (James S. Gilmore, III, Attorney General;
            Gregory Lucyk, Senior Assistant Attorney
            General, on brief), for appellant.
            Karen M. Rye (Melody L. Cockrell, on brief),
            for appellee.



      The Virginia Department of Transportation appeals from a

decision of the Workers' Compensation Commission denying the

Department's request to suspend an award of compensation to

Franklin D. Meade.    The Department raises three issues, which

collectively assert that Meade was ineligible for workers'

compensation benefits because Meade was receiving "wages"

pursuant to the Workforce Transition Act.

      For the reasons cogently stated in Department of Transp. v.
Swiney, ___ Va. App. ___, ___ S.E.2d ___ (1996), we hold that

payments made pursuant to the Workforce Transition Act are not

"wages" for purposes of the Workers' Compensation Act.     "The

payments made [to Meade] pursuant to the [Workforce Transition

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Act] agreement . . . were not for work performed or services

rendered to [the Department] in anticipation of compensation, but

were to induce [Meade] not to perform work for [the Department]."

 Id. at ___, ___ S.E.2d at ___.   Accordingly, we affirm the

commission's decision.
                                                        Affirmed.




                              - 2 -